UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-06718 VIROPRO, INC. (Exact name of registrant as specified in its charter) Nevada 13-3124057 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4199 Campus Drive, Suite 550, Irvine, CA (Address of principal executive offices) (Zip Code) (949) 783-6573 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer£(Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes £ No R As of September 30, 2011the number of the Company's shares of par value $.001 common stock outstanding was 915,089,570. VIROPRO, INC. FORM 10-Q September 30, 2011 INDEX Page PART I — FINANCIAL INFORMATION 4 Item 1:Financial Statements 4 Consolidated Balance Sheets 5 Consolidated Statements of Operations (Unaudited) 6 Consolidated Statements of Cash Flows (Unaudited) 10 Notes to Consolidated Financial Statements 11 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3:Quantitative and Qualitative Disclosures about Market Risk 29 Item 4:Controls and Procedures 29 PART II — Other Information 31 Item 1:Legal Proceedings 31 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3:Defaults Upon Senior Securities 31 Item 6:Exhibits 32 VIROPRO, INC. FORM 10-Q September 30, 2011 PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has not been a material change in the information disclosed in the notes to the financial statements included in the Company’s annual report on Form 10-K for the year ended December 31, 2010.These interim financial statements should be read in conjunction with the financial statements and accompanying notes included in such annual report.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the nine months ended September 30, 2011 are not necessarily indicative of the results that can be expected for the year ended December 31, 2011. 4 VIROPRO, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (IN US$) ASSETS September 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable Inventory - Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation Total fixed assets Security and other deposits Loans Receivable - Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Convertible debentures Notes payable Liability for stock to be issued Total current liabilities LONG TERM LIABILITIES Deferred Income - Notes Payable - Total long term liabilities - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $.001 par value, 1,000,000,000 shares authorized, 915,089,570 and 313,470,570 shares issued and outstanding Additional paid in capital Subscription receivable - ) Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the consolidated financial statements. 5 VIROPRO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 AND THE THREE MONTHS ENDED SEPTEMBER 30, 2 (IN US$) NINE MONTHS NINE MONTHS THREE MONTHS THREE MONTHS ENDED ENDED ENDED ENDED SEPTEMBER 30, 2011 SEPTEMBER 30, 2010 SEPTEMBER 30, 2011 SEPTEMBER 30, 2010 REVENUE $ OPERATING EXPENSES Consulting fees Selling, general and administrative Total operating expenses NON-OPERATING INCOME (EXPENSE) Interest expense ) ) ) Gain (loss) on legal settlement - - Gain on return of shares for services not rendered - - Gain (loss) on sale of assets - - Gain on settlement for conversion of debenture - - Total non-operating expenses ) ) ) NET LOSS $ ) $ ) $ ) $ ) ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) Net income (loss) $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) ) COMPREHENSIVE INCOME (LOSS) $ ) $ ) $ ) ) EARNINGS (LOSS) PER SHARE Weighted average shares outstanding - basic and fully diluted Earnings (loss) per common share $ ) $ ) $ ) $ ) See notes to the consolidated financial statements. 6 VIROPRO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FOR THE PERIOD JULY 1, 2003 (INCEPTION) THROUGH SEPTEMBER 30, 2011 (IN US$) Deficit Accumulated Accumulated Other Additional Deferred During the Comprehensive COMMON STOCK Paid-In Stock Development Subscription Accumulated Income Shares Amount Capital Compensation Stage Receivable Deficit (Loss) Total Balance - July 1, 2003 $ $ $
